Day, J.
In our opinion the court did not err in overruling the demurrer. The oz’der made in the case of Lawrence & Chambers vs. Smith is not a final determination of the liability of the garnishee.
Under section 3211 of the Revision, the garnishee, being indebted to the principal debtor on a negotiable note, could not be made liable unless the note was delivez’ed, or the garnishee was completely indemnified from all liability thereon, after satisfying the judgment.
This section the court seems to have had in view in making the order in question.
*174The language employed is not that of a final adjudication. It is not ordered that plaintiffs have judgment unconditionally, but that they shall have judgment provided, or under the condition that something shall first, as a condition precedent to such final judgment, be done. It is adjudged that plaintiffs have judgment for the full amount of the judgment and cost in this case, * * * provided the garnishee be first fully indemnified as bylaw provided, or the notes surrendered.
Plaintiffs shall have judgment when or after they indemnify the garnishee, or surrender the notes.
Thus considered, the action of the court is in accord with the provisions of section 3211 of the Revision, but, if it is considered as a final adjudication, it is in direct violation of the provisions of that section. Affirmed.